 


109 HRES 381 IH: Congratulating Lance Armstrong on his exceptional career upon his victory in the 2005 Tour de France and retiring from professional cycling.
U.S. House of Representatives
2005-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 381 
IN THE HOUSE OF REPRESENTATIVES 
 
July 25, 2005 
Mr. Blumenauer (for himself, Mr. Oberstar, Mr. Strickland, Mr. Ruppersberger, Mr. Moran of Virginia, Mr. Nadler, Mr. Marshall, Mr. Bachus, Mr. Petri, Mr. Ryan of Ohio, Mr. Snyder, Ms. Lee, Mr. Kildee, Mr. Crowley, Ms. Baldwin, Mr. Van Hollen, Ms. Eddie Bernice Johnson of Texas, Mr. Udall of New Mexico, Mr. McDermott, Mr. Markey, Mr. Doggett, Mr. McCaul of Texas, Mr. Hastings of Florida, Mr. Manzullo, Mr. Issa, Mr. Tom Davis of Virginia, Mr. Higgins, and Mrs. Maloney) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Congratulating Lance Armstrong on his exceptional career upon his victory in the 2005 Tour de France and retiring from professional cycling. 
 
Whereas Lance Armstrong won the 2005 Tour de France bicycle race, completing the 2,254-mile, 21-day race in 86 hours, 15 minutes, and 2 seconds, finishing 4 minutes and 40 seconds ahead of his nearest competitor; 
Whereas Lance Armstrong’s win on July 24, 2005, in Paris, was his 7th consecutive victory of the Tour de France and extended the record for consecutive wins that he already held; 
Whereas Lance Armstrong displayed incredible perseverance, determination, and leadership to prevail over the mountainous terrain of the Alps and Pyrenees, the vast stretches of countryside, and the numerous city streets that comprise the course of the premier cycling event in the world; 
Whereas in addition to his Tour de France victories, Lance Armstrong has won several major bicycle races, including the World Road Race Championship, the Tour de Georgia, the Dauphne Libre, and the Tour of Switzerland and placed highly in the Paris-Nice, the Liege-Bastogne-Liege, and the World Time Trail Championship;  
Whereas Lance Armstrong is acclaimed and accomplished in multiple disciplines of cycling; 
Whereas Lance Armstrong is the first cancer survivor to win the Tour de France; 
Whereas in 1997, Lance Armstrong defeated choriocarcinoma, an aggressive form of testicular cancer that had spread throughout his abdomen, lungs, and brain, and after treatment has remained cancer-free for the past 8 years; 
Whereas Lance Armstrong’s bravery and resolution to overcome cancer have made him a role model to cancer patients and their loved ones, and his efforts through the Lance Armstrong Foundation have helped to advance cancer research, diagnosis, treatment, and after-treatment services; 
Whereas Lance Armstrong has been vital to the promotion of cycling as a sport, a healthy fitness activity, and a pollution-free transportation alternative; 
Whereas Lance Armstrong’s accomplishments as an athlete, teammate, cancer survivor, and advocate have made him an American hero; and 
Whereas, upon winning the 2005 Tour de France, Lance Armstrong is retiring from professional cycling: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Lance Armstrong and the Discovery Channel Pro Cycling Team on an historic victory in the 2005 Tour de France; 
(2)congratulates Lance Armstrong on completing one of the most exceptional careers in the history of professional cycling;  
(3)commends Lance Armstrong for surviving his battle with cancer and for his unwavering commitment to cancer awareness; and 
(4)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to Lance Armstrong. 
 
